Citation Nr: 1761096	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  15-24 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent prior to July 7, 2015, and in excess of 40 percent for degenerative joint disease and degenerative disc disease with intervertebral disc syndrome (IVDS) of the thoracolumbar spine. 

2.  Entitlement to an initial separate disability rating in excess of 20 percent for right sciatic nerve IVDS. 

3.  Entitlement to an initial separate disability rating in excess of 20 percent for left sciatic nerve IVDS.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  


FINDING OF FACT

Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeals for a higher initial rating for the thoracolumbar spine and higher separate ratings for left and right sciatic nerve IVDS.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the issue of an increased initial rating for the thoracolumbar spine and increased separate ratings for left and right sciatic nerve IVDS by the Veteran have been met and the appeals are withdrawn.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  

The Veteran perfected his appeal of the July 2014 rating decision granting an initial 20 percent evaluation for his thoracolumbar spine disability.  In a March 2016 rating decision, the RO granted an increased 40 percent evaluation for the thoracolumbar spine and separate 20 percent ratings for left and right sciatic nerve IVDS, all effective July 7, 2015.  In November 2017, the Veteran's representative submitted a written statement indicating that the Veteran wished to withdraw his pending appeals.  His withdrawal was effective immediately upon receipt by VA.  38 C.F.R. § 20.204(b)(3) (2017).  Thus, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the claims of entitlement to an increased initial rating for the thoracolumbar spine or increased separate ratings for left and right sciatic nerve IVDS.  They are dismissed.


ORDER

The appeal of entitlement to an increased initial rating for degenerative joint disease and degenerative disc disease with IVDS of the thoracolumbar spine, to include increased separate ratings for left and right sciatic nerve IVDS, are dismissed.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


